         Case 1:20-cv-03674-ALC-SLC Document 25 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CURTIS PAYNE,

                              Plaintiff,

         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 3674 (ALC) (SLC)
THE UNITED STATES OF AMERICA,
                                                                       ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         On June 11, 2021, Plaintiff filed an unsigned and undated subpoena directed at the City

of New York. (ECF No. 23). If Plaintiff seeks to have the subpoena so-ordered by the Court, he

must re-file a signed and dated version.


Dated:          New York, New York
                June 14, 2021

                                                    SO ORDERED.


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
